Attachment to Advisory Action
 
       Continuation of 3 NOTE: amended claim 14 recites the new limitations “determining a level of bound antibody in said cells that is two-fold to four-fold elevated relative to caspae-1 specific antibody stained GI epithelial cells of a control exhibiting a 0.5% - 1% level of bound antibody; subjecting said patient to a course of treatment for a leaky gut related disease” which requires new consideration and a new search.  Also, the new limitation “leaky gut related disease” causes a new 112(b) issue because no definition has been provided for leaky gut related disease.  Further, it is unclear how the disease is related to leaky gut and to what diseases the applicant is trying to encompass.  The applicant is detecting leaky gut but treating a related disease.  This causes confusion as to what the applicant is trying to encompass.
       Continuation of 12 NOTE: because of reasons set forth in the previous rejections.  Further, Applicant’s arguments are directed to new issues which will not be entered and considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
 /GARY COUNTS/ Primary Examiner, Art Unit 1641